      Case 2:21-cr-00028-WFN     ECF No. 50   filed 05/10/21    PageID.119 Page 1 of 6




 1   KENT N. DOLL JR. – WSBA # 40549
 2   KIRKPATRICK & STARTZEL, P.S.
 3   108 N. Washington Street, Suite 201
 4   Spokane, WA 99201
 5
     Telephone: (509) 455-3647
     Facsimile: (509) 624-2081
 6
     Email: kdoll@ks-lawyers.com
 7
 8   Attorney for Defendant
 9
10
                                                  Honorable Wm. Fremming Nielson
11
12                      UNITED STATES DISTRICT COURT
13                     EASTERN DISTRICT OF WASHINGTON
14
15     UNITED STATES OF AMERICA,
16
17
                          Plaintiff,          Case No. 2:21-CR-00028-WFN
18
              vs.                             RANDY MCREYNOLDS’ TRIAL
19                                            MEMORANDUM
20     RANDY D. MCREYNOLDS,
21
22
                          Defendant.
23
                                I.     INTRODUCTION
24
25         This is a simple case: Can the Government establish, beyond a reasonable
26
27   doubt, that Randy McReynolds possessed a firearm in violation of 18 U.S.C. 922
28
     (g)(1) and 924 (a)(2)? The evidence will establish the answer in the negative. And
29
30   due to the weakness of the Government’s case against Mr. McReynolds, it is
31
32                                                               KIRKPATRICK & STARTZEL, P.S.
       RANDY MCREYNOLDS’ TRIAL MEMORANDUM: 1                          ATTORNEYS AT LAW
33                                                             108 N. Washington Street, Ste. 201
                                                                  Spokane, Washington 99201
34                                                                 Telephone (509) 455-3647

35
36
      Case 2:21-cr-00028-WFN    ECF No. 50    filed 05/10/21    PageID.120 Page 2 of 6




 1   anticipated that the Government will attempt to drag in irrelevant and unnecessary
 2
 3   information to prejudice the jury against Mr. McReynolds.
 4
 5
                                 II.    FACTS AND LAW
 6
          Mr. McReynolds denies the allegations contained in the Indictment,
 7
 8   specifically that he knowingly possessed the following:
 9
10
          -A Ruger, Model GP 100 .357 Magnum Caliber Revolver, bearing serial
11
     number 173-14745;
12
13        -4 rounds Federal 357 Magnum Ammunition;
14
15
          -41 rounds Blazer 357 Magnum Ammunition;
16
          -57 rounds PMC 9 mm Luger ammunition;
17
18        -45 rounds R-P 9 mm Luger ammunition;
19
20
          -44 rounds Win 25 Auto Ammunition;
21
          -1 round W.W. Super 357 Magnum Ammunition;
22
23        -6 rounds R-P 30-30 Win Ammunition;
24
25
          -1 round Frontier 30-30 Win Ammunition;
26
          -1 Round FC 30-30 Win Ammunition;
27
28        -1 Round Super-X 30-30 Win Ammunition; and
29
30
          -20 rounds Winchester 38 SPL Ammunition.
31
32                                                               KIRKPATRICK & STARTZEL, P.S.
      RANDY MCREYNOLDS’ TRIAL MEMORANDUM: 2                           ATTORNEYS AT LAW
33                                                             108 N. Washington Street, Ste. 201
                                                                  Spokane, Washington 99201
34                                                                 Telephone (509) 455-3647

35
36
      Case 2:21-cr-00028-WFN     ECF No. 50    filed 05/10/21    PageID.121 Page 3 of 6




 1        The evidence presented at trial will unequivocally show the Government will
 2
 3   not be able to establish key elements of the statute burden beyond a reasonable
 4
 5
     doubt. Indeed, the applicable criminal statute that the Government cited and relied
 6
     upon it is indictment reads as follows: “it shall be unlawful for any person who has
 7
 8   been convicted in any court of, a crime punishable by imprisonment for a term
 9
10
     exceeding one year to possess any firearm or ammunition.” 18 U.S.C. 922(g)(1).
11
     Under 9th Circuit case law, the Government must establish that Mr. McReynolds
12
13   “knowingly” possessed the fire arm, i.e., that the defendant “consciously possessed
14
15
     what he knew to be a firearm.” United States v. Benamor, 937 F.3d 1182, 1186 (9th
16
     Cir. 2019); United States v. Beasley, 346 F.3d 930, 934 (2003). The definition of
17
18   “Knowingly” is found in 5.17 of the Model Jury Instructions, which provides: “An
19
20
     act is done knowingly if the defendant is aware of the act and does not act through
21
     ignorance, mistake, or accident.”
22
23        The 9th Circuit Model Jury Instruction relevant to this matter is 8.65,
24
25
     “FIREARMS-UNLAWFUL POSSESSION.” This instruction sets forth the
26
     elements the prosecution must meet, beyond a reasonable doubt, to convict Mr.
27
28   McReynolds of unlawful possession of a firearm. The Comment section specifically
29
30
     refers to instruction 8.63 and 3.17 for a discussion of “Knowingly.”
31
32                                                                KIRKPATRICK & STARTZEL, P.S.
      RANDY MCREYNOLDS’ TRIAL MEMORANDUM: 3                            ATTORNEYS AT LAW
33                                                              108 N. Washington Street, Ste. 201
                                                                   Spokane, Washington 99201
34                                                                  Telephone (509) 455-3647

35
36
      Case 2:21-cr-00028-WFN     ECF No. 50   filed 05/10/21    PageID.122 Page 4 of 6




 1        Here, the Government will not be able to carry its high burden and establish
 2
 3   that Mr. McReynolds consciously possessed the firearm and ammo set forth in the
 4
 5
     Indictment. Evidence offered by Defendant will establish how and when the firearm
 6
     and ammo entered Mr. McReynolds’ residence without his knowledge. The
 7
 8   evidence will further establish that, given the facts, it was impossible for Mr.
 9
10
     McReynolds to knowingly, or consciously, possess either the specific firearm or
11
     ammo alleged in the indictment.
12
13        It is anticipated the Government will parade several witnesses before the jury
14
15
     who will claim they saw Mr. McReynolds have “a gun” or that Mr. McReynolds
16
     made verbal referenced to “a gun.” First, it will be demonstrated these witnesses
17
18   are not speaking the truth and are not credible. And, allowing this testimony to go
19
20
     before the jury would require the jury to speculate that the “gun” referenced by
21
     these witnesses specifically referred to Ruger, Model GP 100 .357 Magnum Caliber
22
23   Revolver set forth in the indictment. Such testimony is inadmissible.
24
25
          Furthermore, the Government must establish that Mr. McReynolds knowingly
26
     possessed each of the alleged ammo set forth in the indictment. The Government
27
28   cannot clump the gun and ammo together in its presentation to the jury. Every
29
30
31
32                                                               KIRKPATRICK & STARTZEL, P.S.
      RANDY MCREYNOLDS’ TRIAL MEMORANDUM: 4                           ATTORNEYS AT LAW
33                                                             108 N. Washington Street, Ste. 201
                                                                  Spokane, Washington 99201
34                                                                 Telephone (509) 455-3647

35
36
      Case 2:21-cr-00028-WFN       ECF No. 50      filed 05/10/21    PageID.123 Page 5 of 6




 1   element of 18 U.S.C. 922(g)(1) must be show for each individual item set forth in
 2
 3   the indictment.
 4
 5
                                       III.      CONCLUSION
 6
           Based on the foregoing, the Court should give the following instructions to
 7
 8   the jury: 1.1, 1.2, 1.3, 1.4, 1.5, 1.6,. 1.7, 1.8, 1.9, 1.10, 3.1, 3.2, 3.3, 3.5, 3.6, 3.7,
 9
10
     3.9, 3.10, 4.4, 5.7, 7.1, 7.4, and 8.65 .
11
12
13         DATED this 10th day of May, 2021.
14
15
16
                                                     s/Kent Neil Doll, Jr.
17                                                   State Bar No. 40549
18                                                   Attorney for Defendant
19                                                   Kirkpatrick & Startzel, P.S.
20
                                                     108 N. Washington St. Suite 201
                                                     Spokane, Washington, 99201
21
                                                     Telephone: (509) 455-3647
22                                                   Fax: (509) 624-2081
23                                                   Email: kdoll@ks-lawyers.com
24
25
26
27
28
29
30
31
32                                                                    KIRKPATRICK & STARTZEL, P.S.
      RANDY MCREYNOLDS’ TRIAL MEMORANDUM: 5                                ATTORNEYS AT LAW
33                                                                  108 N. Washington Street, Ste. 201
                                                                       Spokane, Washington 99201
34                                                                      Telephone (509) 455-3647

35
36
      Case 2:21-cr-00028-WFN      ECF No. 50    filed 05/10/21    PageID.124 Page 6 of 6




 1
 2
 3                            CERTIFICATE OF SERVICE
 4
 5
          I hereby certify that on the 10th day of May, 2021, I electronically filed the
 6
     foregoing with the Clerk of the Court using the CM/ECF system which will send
 7
 8   notification of such filing to the following:
 9
10
          Michael J. Ellis
11
12        David M. Herzog
13
14
15
16
17                                                         /s/Kent N. Doll, Jr.
18                                                   of Kirkpatrick & Startzel, P.S.
19
20
21
22
23
24
25
26
27
28
29
30
31
32                                                                 KIRKPATRICK & STARTZEL, P.S.
      RANDY MCREYNOLDS’ TRIAL MEMORANDUM: 6                             ATTORNEYS AT LAW
33                                                               108 N. Washington Street, Ste. 201
                                                                    Spokane, Washington 99201
34                                                                   Telephone (509) 455-3647

35
36
